Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted on 07/23/2019 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. (U.S. 20170207440) in view of Van Konynenburg et al. (U.S. 4775778) and Kato (US 2015/0311001 A1).

With respect to claims 1 and 2, Hama discloses an electrode for solid state batteries ([abstract]), wherein the electrode comprises: an electrode active material layer ([abstract]),
a current collector ([abstract]),
a PTC resistor layer disposed between the electrode active material layer and the current collector ([abstract]),
and wherein the PTC resistor layer contains an electroconductive material ([0035]), noted as a carbon materials that are conductive materials, and
the PTC resistor layer contains a polymer [0050]. Applicant has noted in specification of the instant application that the polymer used is not particularly limited, and lists polyvinylidene fluoride (PVFD) as an example ([0036]). In example 1, Hama discloses the use of PVFD as the polymer in use with the electroconductive material ([0050]).
Hama does not teach the use of an insulating inorganic substance in the PTC layer or that the porosity of the PTC resistor layer is from 5% to 13%.
Van Konynenburg discloses a conductive polymer composition which exhibits useful PTC behavior [abstract] and teaches the insulating inorganic material in use a metal oxide (Col 9, L 44), thus reading on claims 1 and 2. Van Konynenburg further teaches the use of metal oxide promoters a form stable product in the temperature range of utility (Col 9, L 37-38).
It would be obvious to one having ordinary skill in the art at the time that the application was filed to add the metal oxide as an insulating material as taught by Van Konynenburg to the 
Kato discloses a PTC layer with a conductive layer ([abstract]) and teaches that the resin layer for use within the PTC layer has a porosity of 10% or lower ([0008]). Kato further teaches that a porosity in this range can improve battery characteristics while preventing disruptions in the conductive pathway formed by the conductive material ([0009], [0029]). 
It would be obvious to one having ordinary skill in the art at the time that the application was filed that when a PTC layer is included in the electrode composition as disclosed by Hama it would be beneficial to include the porosity limits as taught by Kato in order to improve battery characteristics without jeopardizing conductive pathways within the battery.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With respect to claim 3, Hama discloses an electrode that includes a PTC layer comprising of an electroconductive material. However, Hama does not teach that the electroconductive material should be carbon black.
Van Konynenburg discloses a conductive polymer composition which exhibits useful PTC behavior [abstract] and teaches the use of carbon black as the conductive material (Col. 6, L 32). Van Konynenburg further teaches that it is known that these conductive polymers are used because they exhibit PTC behaviors, or a rapid increase in resistivity at a particular temperature (Col. 1, L 34-36).


With respect to claim 4, Hama discloses at least one of the cathode and the anode is the electrode for the solid-state battery ([abstract]) as defined by the rejection set forth above for claim 1 in paragraph 8. 

Response to Arguments
Applicant’s arguments, see pages 2-7 from applicant’s remarks, filed 04/02/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Kato et al. (U.S. 20150311001), which teaches of a PTC layer (resin layer) with a porosity or less, thus reading on claim 1. The rejection can be found in its entirety in the above office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727